DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
Claims 1 and 2 remain withdrawn from examination.
Claim 13 having been canceled by the applicants.
Claims 3-12 have been examined.
Claim 3 have been amended by the applicants in the latest response with the incorporation of the limitations from now canceled claim 13.

Response to Arguments
Applicant's arguments, see Applicant’s Arguments/Remarks Made in an Amendment, filed 1/12/2022, have been considered and is persuasive.
Applicants have amended the claims and made arguments concerning the features.  Here, the applicants have incorporated previously objected claim 13 into independent claim 3.  In this regards, the previous rejection of claims 3-12 based upon the prior art references are now withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an telephonic call/message to Louis DelJuidice on 1/19/2022, and discussion with Emily Harmon on 1/20/2022.

The application has been amended as follows: 
Cancel claims 1 and 2.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   As previously stated in the Office Action dated 10/21/2021, the prior art of record including Maehara, Oami, Cowelchuk, and Bierlein, fail to teach of the method of forming the vehicle interior board having the steps of forming the molding space in relation to the metal plates along with the forming the positioning holes, setting surface, and chamfered portion with the additional “step of forming a handle hole through a handle hole forming portion, wherein the handle hole forming portion is located in a recess of the lower mold, wherein a channel groove, through which the raw materials of foamed polyurethane flow, is located on an upper surface of the handle hole forming portion”.  The closest prior art of Oami reference that teaches of positioning holes and protuberances, but lacks teaching of the formation of the handle hole via the handle .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744            

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726